Thomas, J.
This action is founded on a covenant of warranty of title to real estate.
The judgment in favor of defendant in error was for $749.48 only.
The record shows that the title to the real estate in question was adjudicated and determined adversely to the covenantor and covenantee in a former action to which they were both made parties 5 and the only *238questions involved in this case relate to the admission of evidence, and the proper construction of the covenant. The title to real estate is not called in question, and the judgment is below the amount giving this court jurisdiction. The case will, therefore, be transferred to the St. Louis court of appeals for determination.
All concur.